PER CURIAM.
The petition to review and set aside the order made by the Federal Trade Commission against these petitioners has already been heard and decided in so far as -was possible on the original reeord. See Fresh Grown Preserve Corp. v. Federal Trade Commission, 2 Cir., 125 F.2d 917. All but one of the issues were then decided adversely to the petitioners.
We then held that they had been so limited in their effort to show that there was no known and established standard for the manufacture of fruit preserves that they had not been given a fair hearing and remanded the cause to the commission that the petitioners might have an ample opportunity to present their evidence on that subject The commission has now accorded them the opportunity to introduce such evidence as they cared to offer upon that issue and, having duly considered this additional evidence in connection with all the other evidence brought out in the proceedings, has made .supplemental findings which show that the standard did actually exist as previously found.
The matter is now before us on the motion of the commission for the dismissal of the petition to review and for the confirmation and enforcement of its original cease and desist order and, as the record is now complete, we can decide the sole issue before left at large by determining whether there was sufficient evidential support for the findings in view of all the proof on that subject.
It is apparent that there was and that the commission has made no error in its findings of fact. They undoubtedly support the cease and desist order. That being so, it follows from our former decision which disposed of all the other matters the petitioners have undertaken to argue anew that the present motion of the commission should be granted.
Petition for review dismissed. Let a decree for the confirmation and enforcement of the cease and desist order be entered.